Exhibit 99.2 Corporate Participants:Dr. Keh-Shew Lu, Richard White, Mark King and Laura Mehrl Conference Call Participants: Steve Smigie Raymond James & Associates - Analyst Harsh Kumar Stephens Inc. - Analyst Gary Mobley The Benchmark Company - Analyst Christopher Longiaru Sidoti & Co. - Analyst Shawn Harrison Longbow Research - Analyst Liwen Zhang Blaylock Robert Van, LLC - Analyst Suji Desilva Topeka Capital Markets - Analyst Operator: Good afternoon and welcome to Diodes Incorporated second-quarter 2015 financial results conference call. (Operator Instructions). As a reminder, this conference call is being recorded today August 6, 2015. I would now like to turn the call over to Leanne Sievers, of Shelton Group Investor Relations. Leanne, please go ahead.
